DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to Applicant’s Amendment filed on 02/05/2021, claims 35-39 have been amended per the Applicant’s request. Claims 21-40 are currently pending in the application.
The previous claim objections have been withdrawn in view of the Applicant’s amendment to claims 35-39.
The previous claim rejection under 35 USC 112(a) has been withdrawn in view of the Applicant’s amendment to claim 38.

Response to Arguments
	Applicant’s arguments from the first paragraph on page 7 through the second to last paragraph on page 10 of the REMARKS regarding the claim rejections under 35 U.S.C. § 103 has been fully considered but they are not persuasive.
	Regarding the substance of the examiner’s claim interpretation as argued on pages 13-15 of the REMARKS are discussed in MPEP § 2173.01 and the requirements for obviousness are discussed in MPEP § 2142.
	Regarding the rejections of claims 21, 34, and 40 under 35 U.S.C. § 103(a) as being unpatentable over Cao et al. (U.S. Patent No. 8,812,029 B1, hereinafter “Cao”) in 
	For the reasons set forth above, the Examiner asserts that the combination of Cao and Priness teaches all the claim limitations as recited in claims 21, 31 and 40 and thus maintains their rejections.
	As to the dependent claims 22-26, 29-32, and 35-39, Applicant argues in the second paragraph on page 9 that they should be allowable by virtue of their dependency from one of allowable claim 21 or 34 for the same reasons discussed above. The Examiner respectfully disagrees. The Examiner maintains the rejections of claims 21 and 34 as well as for their respective dependent claims.
	As for dependent claims 27-28 and 33, Applicant argues in the last two paragraphs on page 9 and the first two paragraphs on page 10 that they should be allowable by virtue of their dependency from claim 21 for the same reasons discussed above regarding claim 21. The Examiner respectfully disagrees. The Examiner maintains the rejections of claim 21 as well as for its respective dependent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 21, 25, 28-29, 31, 34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 18 of U.S. Patent No. 10,218,798 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope, as follows: 
Instant Application 
US Patent No.: 10,218,798 B2
21. A system comprising: a memory; and
at least one processor connected with the memory, the at least one processor configured to execute operations comprising:
receiving, by a first device, information from a second device, wherein the information is related to directed content previously received by the second device; evaluating, by the first device, the information to determine the second device is located at a predicted venue, wherein the evaluating comprises calculating a likelihood the second device is located at one or more candidate venues; determining, by the first device, the directed content has been presented by the second device prior to receiving the passive information; and storing a directed content conversion record in a data store, wherein 
25. The system of claim 21, wherein the first device sends the directed content to the second device prior to receiving the information from the second device.
28. The system of claim 21, wherein a directed content impression record is created when the directed content is viewed on the second device, the directed content impression record comprising at least two of: at least a portion of the directed content, an identifier for the second device, or an impression record timestamp.
29. The system of claim 21, wherein evaluating the information comprises: using the information to identify the one or more candidate venues; calculating a confidence score for each of the one or more candidate venues; and ranking the one or more candidate venues based on respective confidence scores.

34. A method comprising: receiving, by a first device, information from a second device, wherein the information is related to directed content previously received by the second device; evaluating, by the first device, the information to determine the second device is located at a predicted venue, wherein the evaluating comprises calculating a likelihood the second device is located at one or more candidate venues; determining, by the first device, the directed content has been presented by the second device prior to receiving the passive information; and
storing a directed content conversion record in a data store, wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue.












40. A computer-readable hardware storage medium comprising computer-executable instructions that when executed by a processor, cause the processor to:
receiving, by a first device, information from a second device, wherein the information is related to directed content previously received by the second device; evaluating, by the first device, the information to determine the second device is located at a predicted venue, wherein the evaluating 



















9. A computer-implemented method comprising: sending, by a server device, directed content to a client computing device, wherein the directed content is unsolicited; receiving passive information from the client computing device, wherein the passive information is received after the client computing device receives the directed content; detecting, by the server device, that the client computing device is located at a predicted venue using the passive information; when the directed content is associated with the predicted venue, determining, by the server device, whether the directed content has been displayed on the client computing device prior to receiving the passive information, wherein the determining is based on a message received 
18. A computer-readable hardware storage medium comprising computer-executable instructions that when executed by a processor, cause the processor to: send, by a server device, directed content to a client computing device, wherein the directed content is unsolicited; receive passive information from the client computing device, wherein the passive information is received after the client computing device receives the directed content; detect, by the server 


.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-32 and 34-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. Patent No. 8,812,029 B1, hereinafter “Cao”) in view of Priness et al. (U.S. PGPUB No. 2016/0300263 A1, hereinafter “Priness”).

Regarding claim 21, Cao teaches a system comprising: 
a memory (Cao Figure 3); and

receiving, by a first device, information from a second device (Cao Col 19 Ln 38-45, location (i.e., passive) information is received), wherein the information is related to directed content previously received by the second device (Cao Col 19 Ln 20-37, venue information previously received by the user device);
evaluating, by the first device, the information to determine the second device is located at a predicted venue, wherein the evaluating comprises calculating a likelihood the second device is located at one or more candidate venues (Cao Col 19 Ln 45-51);
determining, by the first device, the directed content has been presented by the second device prior to receiving the passive information (Cao Col 19 Ln 54-56, the Examiner interprets the enabled automatic check-in at a selected venue also indicates that the directed content had been displayed on the client computing device prior to receiving the passive information (i.e., current location information), the Examiner notes that Cao teaches at Col 2, Ln 9-51 the trending venues search result is initiated by the user and presented to the user by the application server system, Cao also teaches at Col. 17, Ln 56-58 that “the user may select an entry 1210 to receive additional information about its associated venue”, and at Col 18 Ln 46-50 that the user can enable an automatic check-in using “the venue screen 1250 may also include functionality for activating an automatic check-in feature. The automatic check-in feature may allow the user to automatically check-in to a selected venue upon arrival to the venue. The check-in may be implemented according to a location-based social networking check-in service such 
Cao fails to explicitly teach storing a directed content conversion record in a data store, wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue. However, in the same field of endeavor, Priness teaches storing a directed content conversion record in a data store (Priness [0147], “contextual information generated based on the venue visit”, the Examiner interprets the contextual information as the recited directed content conversion record), wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue (Priness [0112], “Contextual information can comprise any type of semantic information corresponding to the venue visit, the user and/or the visited venue. Examples include the time of day, whether it is a weekend, weekday, or holiday, weather conditions, and many more”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao by incorporating the teachings of Priness. The motivation would be to provide to a service associated with the user device that could cause content to be presented to the user on user device based on the selected visit venue (Priness [0147]).
 


As to claim 23, Cao as modified by Priness also teaches the system of claim 22, wherein the information further comprises passive data for a user of the second device, the passive data being collected by the second device without requiring explicit input by the user (Cao Col 19, Ln 42-45, location information (i.e., passive data) is being collected by the user device).

As to claim 24, Cao as modified by Priness also teaches the system of claim 21, wherein the information comprises passive data for a user of the second device, the passive data being collected by the second device without requiring explicit input by the user (Cao Col 19, Ln 42-45, location information (i.e., passive data) is being collected by the user device).

As to claim 25, Cao as modified by Priness also teaches the system of claim 21, wherein the first device sends the directed content to the second device prior to receiving the information from the second device (Cao Col 17 Ln 56-67, selected venue information (i.e., directed content) is retrieved and displayed for the user to enable automatic check-in).



As to claim 29, Cao as modified by Priness also teaches the system of claim 21, wherein evaluating the information comprises: using the information to identify the one or more candidate venues; calculating a confidence score for each of the one or more candidate venues (Priness [0088]-[0091], a probabilistic model is used to generates a confidence score from the semantic signals, the semantic signals are used for the system to determine that any venture has likely been visited by the user); and ranking the one or more candidate venues based on respective confidence scores (Priness [0145], “venue visit engine 212 can rank at least some of candidate venues 226 by a confidence that a given candidate venue is a visited venue of a venue visit by the user based at least in part on venue characteristics of characteristics 234 associated with the given candidate venue and additional semantic information associated with the user, such as user characteristics of characteristics 234”).

As to claim 30, Cao as modified by Priness also teaches the system of claim 29, wherein the predicted venue is ranked highest among the one or more candidate venues (Priness [0146]), and a confidence score associated with the predicted venue meets a threshold value (Priness [0145]).



As to claim 32, Cao as modified by Priness also teaches the system of claim 21, wherein storing the directed content conversion record comprises comparing the timestamp the second device was located at the predicted venue to a timestamp the second device interacted with the directed content (Priness [0071]).

As to claim 34, the claim recites the limitations substantially similar to those of claim 21; therefore, claim 34 is similarly rejected.

	Claim 35 corresponds to claims 22 and 23; therefore, claim 35 is similarly rejected.

As to claim 36, Cao as modified by Priness also teaches the system of claim 34, the method further comprising:
aggregating one or more directed content conversion records stored in the data store (Priness [0112], i.e., aggregating user data from contextual information); and 
building one or more segment categories using the aggregated one or more directed content conversion records (Priness [0113], i.e., categorizing the venue visit).



	As to claim 38, Cao as modified by Priness also teaches the system of claim 34, wherein building the one or more segment categories is based on whether one or more devices meets a predetermined condition (Priness [0105], i.e., building user venue visitation patterns).

	As to claim 39, Cao as modified by Priness also teaches the system of claim 38, wherein the predetermined condition is a number of times the one or more devices are detected at one or more venues within a predetermined time period (Priness [0105], i.e., the appearance of a candidate venue in multiple visits (e.g., with the same day or week)).

	Claim 40 recites the limitations substantially similar to those of claim 21 and is similarly rejected.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Priness, and further in view of Poliakov et al. (U.S. PGPUB No. 2015/0193543 A1, hereinafter “Poliakov”).



As to claim 28, Cao as modified by Priness also teaches the system of claim 21 but fails to explicitly teach wherein a directed content impression record is created when the directed content is viewed on the second device, the directed content impression record comprising at least two of: at least a portion of the directed content, an identifier for the second device, or an impression record timestamp. However, in the same field of endeavor, Poliakov teaches a directed content impression record is created when the .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Priness, and further in view of Steiner (U.S. PGPUB No. 2012/0213404 A1).

As to claim 33, Cao as modified by Priness teaches the system of claim 21 but fails to explicitly teach wherein the directed content conversion record is stored when a difference between the timestamp the second device was located at the predicted venue and the timestamp the second device interacted with the directed content is less than a predetermined time. However, Steiner teaches the directed content conversion record is stored when a difference between the timestamp the second device was located at the predicted venue and the timestamp the second device interacted with the directed content is less than a predetermined time (Steiner [0027], comparing two timestamps to determine if the difference is less than a threshold amount of time in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157